AMENDED and RESTATED EXECUTIVE
CHANGE IN CONTROL
SEVERANCE BENEFITS AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL SEVERANCE BENEFITS
AGREEMENT (the “Agreement”) is entered into on _____________________, between
________________ (“Executive”) and INTERSIL CORPORATION, a Delaware corporation
(the “Company”).

WHEREAS, this Agreement is intended to provide Executive with the compensation
and benefits described herein upon the occurrence of specific events after the
date hereof.

NOW THEREFORE, the Company and Executive hereby agree as follows:

Article I
EMPLOYMENT BY THE COMPANY

1.1 Executive is currently employed as an executive of the Company.

1.2 This Agreement shall remain in full force and effect during its term as
described in Section 7.7, below.

1.3 The Company and Executive wish to set forth the compensation and benefits
which Executive shall be entitled to receive if Executive’s employment with the
Company terminates following a Change in Control under the circumstances
described in Article II of this Agreement.

1.4 The duties and obligations of the Company to Executive under this Agreement
shall be in consideration for Executive’s continued employment with the Company
and Executive’s execution of the general waiver and release as provided in this
Agreement.

Article II
SEVERANCE BENEFITS

2.1 Entitlement To Severance Benefits.  If Executive’s employment terminates due
to an Involuntary Termination or a Voluntary Termination for Good Reason (as
hereinafter defined), in either case, immediately prior to, on, or within twelve
(12) months following the effective date of a Change in Control, the termination
of employment will be a Covered Termination and the Company shall pay Executive
the severance benefits subject to the terms of this Agreement.  If Executive’s
employment terminates, but not due to an Involuntary Termination or a Voluntary
Termination for Good Reason, in either case, immediately prior to, on, or within
twelve (12) months following the effective date of a Change in Control, then the
termination of employment will not be a Covered Termination and Executive will
not be entitled to receive any severance benefits under this Agreement.  For
clarity, regardless of the reason for or timing of termination of employment,
the Company shall pay Executive his or her accrued but unpaid wages through his
Date of Termination and all other vested amounts to which Executive is due as of
the Date of Covered Termination under the Company’s compensation plans and



--------------------------------------------------------------------------------

 

programs, regardless of whether Executive signs the general waiver and release
of claims attached to this Agreement.

2.2 Lump Sum Severance Payment.  If Executive experiences a Covered Termination,
the Company shall pay to the Executive, as cash severance, the sum of
(i) Executive’s Annual Bonus, pro-rated for the year of termination, based on
service through the Date of Covered Termination and (ii) 150% of the sum of the
Executive’s Annual Base Pay and Annual Bonus (the “Cash Severance”).  The
Company will pay the Cash Severance on the 60th day following the Date of
Covered Termination (the “First Payment Date”), unless extension of the payment
date is required under Section 7.1 of this Agreement.

2.3 COBRA Benefits.  If Executive experiences a Covered Termination, and
provided Executive (and, if applicable, Executive’s covered dependents) elects
to continue Executive’s group health insurance coverage (as in effect
immediately prior to the Covered Termination) under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company will pay
the applicable premiums for such coverage (less the portion of the monthly
payment Executive was responsible for paying immediately prior to his
termination) directly to the applicable benefit plan administrator for the
period running from the Date of Covered Termination until the earliest to occur
of (i) the date Executive (and, if applicable, Executive’s covered dependents)
ceases to be eligible for COBRA, (ii) the date Executive obtains comparable
coverage from a subsequent employer, and (iii) the date that is 18 months after
the Date of the Covered Termination (the “COBRA Benefit”).  The Company will pay
the COBRA Benefit as and when due to the applicable carrier (which may include
medical, prescription drug, dental, and vision, depending on Executive’s
participation as of immediately prior to the Covered Termination), provided no
payment will be made prior to the First Payment Date, and on the First Payment
Date, the Company will make payments in respect of any premiums due prior to
such date, with the balance paid thereafter as and when due, in each case,
unless extension of the payment date is required under Section 7.1 of this
Agreement.

2.4 Other Insurance Benefits.  If Executive experiences a Covered Termination,
and provided Executive (and, if applicable, Executive’s covered dependents)
elects to convert Executive’s life, disability, or other Company-sponsored
insurance benefits into an individual policy as of the Date of Covered
Termination, the Company will pay the applicable premiums for such coverage
(less the portion of the monthly premium payments that Executive was responsible
for paying immediately prior to Executive’s termination) directly to the
applicable benefit plan administrator for the period running from the Date of
Covered Termination until the earliest to occur of (i) the date Executive (and,
if applicable, Executive’s covered dependents) ceases to be eligible for such
coverage, (ii) the date Executive obtains comparable coverage from a subsequent
employer, and (iii) the date that is 18 months after the Date of the Covered
Termination (the “Insurance Benefit”).  The Company will pay the Insurance
Benefit as and when due to the applicable carrier, provided no payment will be
made prior to the First Payment Date, and on the First Payment Date, the Company
will make payments in respect of any premiums due prior to such date, with the
balance paid thereafter as and when due, in each case, unless extension of the
payment date is required under Section 7.1 of this Agreement.

2.5 Accelerated Vesting of Equity Awards.  If Executive experiences a Covered
Termination, and after taking into account the determinations required to be
made under Section



--------------------------------------------------------------------------------

 

4.2, below, the Company shall accelerate in full the vesting and exercisability
of all of Executive’s then-outstanding compensatory equity awards, effective as
of the Date of Covered Termination.

2.6 Mitigation.  Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by retirement benefits after the date of the Covered Termination, or
otherwise.

Article III
LIMITATIONS AND CONDITIONS ON BENEFITS

3.1 Withholding of Taxes.  The Company shall withhold appropriate federal,
state, and local income and employment taxes from any payments hereunder.

3.2 Employee Agreement and Release Prior to receipt of Benefits.  Not later than
the First Payment Date, Executive must sign, return, and allow to become
effective the general waiver and release of claims in substantially the form
attached hereto as Exhibit A.  Such employee agreement and release shall
specifically relate to all of Executive’s rights and claims in existence at the
time of such execution relating to Executive’s employment with and rights to
receive compensation from the Company (and any successor thereto) and shall
confirm Executive’s obligations under the Company’s standard form of proprietary
information agreement.  It is understood such employee release and agreement
shall comply with applicable law.  In the event Executive does not execute and
allow such release to become and remain effective by the First Payment Date,
Executive will have no rights to receive the severance payments and benefits
under this Agreement and this Agreement shall be null and void.

3.3 Section 280G/4999.    If any payment or benefit that Executive would receive
from the Company or otherwise in connection with a Change in Control or other
similar transaction (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and (ii) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment
will be equal to the Reduced Amount.  The “Reduced Amount” will be either (x)
the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax, or (y) the largest portion, up to and
including the total, of the Payment, whichever amount ((x) or (y)), after taking
into account all applicable federal, state, and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in Executive’s receipt of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a Reduced Amount will give rise to the greater after tax
benefit, the reduction in the Payments will occur in the following order: (a)
reduction of cash payments; (b) cancellation of accelerated vesting of equity
awards other than stock options; (c) cancellation of accelerated vesting of
stock options; and (d) reduction of other benefits.  Within any such category of
payments and benefits (that is, (a), (b), (c) or (d)), a reduction will occur
first with respect to amounts that are not “deferred compensation” within the
meaning of Section 409A and then with respect to amounts that are.  If
acceleration of



--------------------------------------------------------------------------------

 

compensation from equity awards is to be reduced, such acceleration of vesting
will be canceled, subject to the immediately preceding sentence, in the reverse
order of the date of grant.  These calculations shall be prepared by the Company
and reviewed for accuracy by Executive and the Company’s regular certified
public accountants (or nationally recognized accounting firm of similar stature
selected by the Company).

Article IV
OTHER RIGHTS AND BENEFITS

4.1 Nonexclusivity.  Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive,
or other plans, programs, policies, or practices provided by the Company and for
which Executive may otherwise qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under any stock option or
other agreements with the Company.  Except as otherwise expressly provided
herein, amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice, or program of the Company
at or subsequent to the date of a Covered Termination shall be payable in
accordance with such plan, policy, practice, or program.

4.2 Performance-Based Equity Awards.  With respect to compensatory equity awards
that were granted to Executive by the Company during Executive’s employment with
the Company, and that remain unvested and subject to an on-going
performance-based vesting condition as of immediately prior to the Change in
Control (including but not limited to market stock units (“MSUs”) and market
stock options (“MSOs”) (any such awards, the “Performance-Based Equity
Awards”)), the Company shall take the following actions, effective as of
immediately prior to the Change in Control:

(i)with respect to any Performance-Based Equity Awards as to which the
performance period has been completed prior to the Change in Control, but as to
which performance has not yet been measured or certified, the Company shall
determine the number of shares, units, or options to be credited to Executive as
having satisfied the performance conditions based on the actual performance
during the completed performance period, and Executive shall continue to vest in
such credited Performance-Based Equity Awards from and after the closing of the
Change in Control based on the original time-based vesting schedule applicable
to such awards (subject to the full acceleration of vesting on a Covered
Termination as set forth in Section 2.5); and

(ii)with respect to any Performance-Based Equity Awards as to which the
performance period remains in progress as of immediately prior to the closing of
the Change in Control, the Company shall determine the number of shares, units,
or options to be credited to Executive as having satisfied the performance
conditions based on the actual performance through the day immediately preceding
the Change in Control (by way of example, performance under the MSUs shall be
measured against the average closing price of the Company’s common stock over
the 90 calendar days immediately preceding the Change in Control), and Executive
shall continue to time-vest in such credited Performance-Based Equity Awards
from and after the closing of the Change in Control based on the original
time-based vesting schedule



--------------------------------------------------------------------------------

 

applicable to such awards (subject to the full acceleration of vesting on a
Covered Termination as set forth in Section 2.5).

Article V
NON-ALIENATION OF BENEFITS

No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to so
subject a benefit hereunder shall be void.

Article VI
DEFINITIONS

For purposes of the Agreement, the following terms shall have the meanings set
forth below:

6.1 “Agreement” means this Amended and Restated Executive Change in Control
Severance Benefits Agreement.

6.2 “Annual Base Pay” means Executive’s annual base pay at the rate in effect
during the last regularly scheduled payroll period immediately preceding (i) the
Change in Control or (ii) the Covered Termination (disregarding any reduction in
base pay that forms the basis for the Covered Termination), whichever is
greater.

6.3 “Annual Bonus” means the Executive’s target annual cash incentive bonus for
the fiscal year of the Company in which termination of Executive’s employment
occurs.

6.4 “Change in Control” means the consummation of any of the following
transactions after the date hereof:

(a) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the Company approve a plan of
liquidation or dissolution of the Company or an agreement for the sale, lease,
exchange, or other transfer or disposition by the Company of all or
substantially all (more than fifty percent (50%)) of the Company’s assets;

(b) any person (as such term is used in Sections 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), is or becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
directly or indirectly of 25% or more of the Company’s outstanding Common Stock;
or



--------------------------------------------------------------------------------

 

(c) a change in the composition of the Board of Directors of the Company within
a three (3) year period, as a result of which fewer than a majority of the
directors are Incumbent Directors.  “Incumbent Directors” shall mean directors
who either:

(A) are directors of the Company as of the effective date of this Agreement;

(B) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the directors of
the Company who are Incumbent Directors described in (A) above at the time of
such election or nomination; or

(C) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the directors of
the Company who are Incumbent Directors described in (A) or (B) above at the
time of such election or nomination.

Notwithstanding the foregoing, “Incumbent Directors” shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the
Company.  In addition, to the extent necessary for compliance with Code Section
409A, a Change in Control will not be deemed to occur unless such transaction
also satisfies the requirements of Treasury Regulations Section 1.409A-3(i)(5). 

6.5 “Company” means Intersil Corporation, a Delaware corporation, and any
successor thereto.

6.6 “Covered Termination” means an Involuntary Termination or a Voluntary
Termination for Good Reason, in either case, immediately prior to, on, or within
twelve (12) months following a Change in Control.  No other event shall be a
Covered Termination for purposes of this Agreement.

6.7 “Date of Covered Termination” means the date termination of Executive’s
employment with the Company or its subsidiaries as a result of a Covered
Termination, which termination is also a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
alternative definition thereunder.

6.8 “Involuntary Termination” means Executive’s dismissal or discharge by the
Company or its subsidiaries (or, if applicable, by the successor entity) for
reasons other than fraud, misappropriation, or embezzlement on the part of
Executive which resulted in material loss, damage, or injury to the
Company.  Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for one of these reasons unless and until there shall have been
delivered to Executive a copy of a resolution, duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Company’s
Board of Directors at a meeting of the Board called and held for the purpose
(after reasonable notice to Executive and an opportunity for the Executive,
together with Executive’s counsel, to be heard before the Board of Directors),
finding that in the good faith opinion of the Board of Directors, Executive was
guilty of conduct set forth in the immediately preceding sentence and specifying
the particulars thereof in detail.





--------------------------------------------------------------------------------

 

The termination of Executive’s employment would not be deemed to be an
“Involuntary Termination” if such termination occurs as a result of the death or
disability of Executive.

6.9 “Voluntary Termination for Good Reason” means that Executive voluntarily
terminates his employment after any of the following are undertaken without
Executive’s express written consent, provided that Executive (i) gives written
notice to the Company within 90 days after the occurrence of the event giving
rise to Good Reason, (ii) the Company has failed to cure the event within 30
days after receipt of the written notice, and (iii) Executive resigns from all
positions Executive then holds with the Company within 30 days after the
expiration of the cure period:

(a) the assignment to or removal from Executive of any duties or
responsibilities which result in any diminution or adverse change of Executive’s
position, status, or circumstances of employment as in effect immediately prior
to the Change in Control of the Company, except in connection with the
termination of his employment for death, disability, retirement, fraud,
misappropriation, embezzlement, or any other voluntary termination of employment
by Executive other than Voluntary Termination for Good Reason;

(b) a reduction by the Company in Executive’s Annual Base Pay or Annual Bonus in
effect at the time;

(c) any failure by the Company to continue in effect any benefit plan or
arrangement, including incentive plans or plans to receive securities of the
Company, in which Executive is participating at the time of the Change in
Control of the Company (hereinafter referred to as “Benefit Plans”), or the
taking of any action by the Company which would adversely affect Executive’s
participation in or reduce Executive’s benefits under any Benefit Plans or
deprive Executive of any fringe benefit enjoyed by Executive at the time of the
Change in Control of the Company, provided, however, that Executive may not
terminate for Good Reason following a Change in Control of the Company if the
Company offers a range of benefit plans and programs which, taken as a whole,
are comparable to the Benefit Plans, as determined in good faith by the
Company’s Board of Directors;

(d) a relocation of Executive’s principal work place, or the Company’s principal
executive offices if Executive’s principal office is at such offices, to a
location more than 30 miles from the location at which Executive performed
Executive’s duties immediately prior to the Change in Control of the Company,
which relocation increases Executive’s one way commute by more than 30 miles,
except for required travel by Executive on the Company’s business to an extent
substantially consistent with Executive’s business travel obligations at the
time of the Change in Control of the Company;

(e) any breach by the Company of any provision of this Agreement; or

(f) any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company.



--------------------------------------------------------------------------------

 

Article VII
GENERAL PROVISIONS

7.1 Section 409A.

(a) The Company and Executive intend that all of the benefits and payments under
this Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Code Section 409A provided under Treasury Regulations
1.409A‑1(b)(4), 1.409A‑1(b)(5), and 1.409A‑1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those
provisions.  For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements, or otherwise) and any affected compensatory
equity agreement will be treated as a right to receive a series of separate
payments and, accordingly, each installment payment will at all times be
considered a separate and distinct payment.  Any amounts payable upon
Executive’s termination of employment shall only be paid upon Executive’s
“separation from service” as defined under Code Section 409A.

(a) If any amounts due under this Agreement are not exempt under Code Section
409A, the provisions of this Agreement applicable to such amounts will be
construed in a manner that complies with Code Section 409A, and incorporates by
reference all required definitions and payment terms.  If Executive is a
“specified employee” within the meaning of Code Section 409A and the regulations
issued thereunder, and a payment or benefit provided for in this Agreement would
be subject to additional tax under Code Section 409A if the payment or benefit
is paid within six (6) months after Executive’s “separation from service”
(within the meaning of Code Section 409A), then such payment or benefit shall
not be paid (or commence) until the first day which is six (6) months after
Executive’s separation from service.  In such case, any payments that would
otherwise have been made during such period shall be made to Executive in a lump
sum as soon as administratively feasible upon the earlier of (i) the date that
is six (6) months after termination of Executive’s separation from service or
(ii) Executive’s death.  Furthermore, notwithstanding any other provision of
this Agreement to the contrary, it is specifically understood and agreed that
the Company may unilaterally amend this Agreement to the extent necessary to
effect compliance with Section 409A of the Code.

7.2 Employment Status.  This Agreement does not constitute a contract of
employment or impose on Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee, or (iii) to
change the Company’s policies regarding termination of employment.

7.3 Notices.  Any notices provided hereunder must be in writing and such notices
or any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by facsimile or national
overnight delivery service such as FedEx) or the third day after mailing by
first class mail, to the Company at its primary office location and to Executive
at his address as listed in the Company’s payroll records.  Any payments made by
the Company to Executive under the terms of this Agreement shall be delivered to
Executive



--------------------------------------------------------------------------------

 

either in person, by direct deposit into Executive’s bank account listed in the
Company’s payroll records, or at his address as listed in the Company’s payroll
records.

7.4 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable
law.  If any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction.  Instead, this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provisions had never been contained herein.

7.5 Waiver.  If either party should waive any breach of any provisions of the
Agreement, that party shall not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision of this Agreement.

7.6 Complete Agreement.  This Agreement, including Exhibit A and other written
agreements referred to in this Agreement, constitutes the entire agreement
between Executive and the Company (and it is the complete, final, and exclusive
embodiment of their agreement) with regard to the subject matter hereof, and
expressly supersedes all other agreements, promises, or understandings, whether
oral or written, including, but not limited to, the acceleration of vesting
provisions set forth in compensatory equity awards granted prior to the date of
this Agreement.  This Agreement supersedes and replaces the Executive Change in
Control Severance Benefits Agreement entered into between the Company and
Executive dated as of ___________________.  This Agreement is entered into
without reliance on any promise or representation other than those expressly
contained herein.

7.7 Termination of Agreement.  This Agreement will expire automatically on March
1, 2020, provided that no such termination will result in Executive’s loss or
forfeiture of payments and benefits hereunder, without his express written
consent, if Executive has suffered a Covered Termination by such date.

7.8 Amendment.  This Agreement may be amended only upon the mutual written
consent of the Company and Executive.  The written consent of the Company must
be signed by a duly authorized officer of the Company who is not a party to this
Agreement, and only after such change has been approved by the Compensation
Committee of the Company’s Board of Directors.

7.9 Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

7.10 Headings.  The headings of the Articles and sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

7.11 Successors and Assigns.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors, and administrators, except
that Executive may not assign any of



--------------------------------------------------------------------------------

 

Executive’s duties hereunder without the written consent of the Company, which
consent shall not be withheld unreasonably.

7.12 Attorneys’ Fees.  If Executive brings any action to enforce Executive’s
rights hereunder, Executive shall be entitled to recover Executive’s reasonable
attorneys’ fees and costs incurred in connection with such action if Executive
is the prevailing party in such action.

7.13 Choice of Law.  All questions concerning the construction, validity, and
interpretation of this Agreement will be governed by the law of the State of
California.

7.14 Construction of Agreement.  In the event of a conflict between the text of
this Agreement and any summary, description, or other information regarding this
Agreement, the text of this Agreement shall control.

[Signatures Appear on the Following Page]





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
written above.

INTERSIL CORPORATION
a Delaware Corporation


_____

EXECUTIVE



_________________________________________

Exhibit A:  Employee Agreement and Release

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Intersil Corporation

Employee Agreement and Release (the “Release Agreement”)

I understand and agree completely to the terms set forth in the Amended and
Restated Executive Change in Control Severance Benefit Agreement between the
Company and me dated _____________.

I hereby confirm my obligations under the Company’s standard form of proprietary
information agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

Except as otherwise set forth in this Release Agreement, I hereby release,
acquit, and forever discharge the Company, its parents and subsidiaries, and
their officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities, and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my employment with the Company),
arising out of or in any way related to the termination of my employment with
the Company and my rights to compensation from the Company at any time prior to
and including the Effective Date of this Release Agreement, including but not
limited to:  all such claims and demands directly or indirectly arising out of
or in any way connected with my employment with the Company or the termination
of that employment, including, but not limited to, claims of intentional and
negligent infliction of emotional distress, any and all tort claims for personal
injury, claims, or demands related to salary, bonuses, commissions, stock, stock
options, or any other ownership interests in the Company, vacation pay, fringe
benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state, or local law or cause of
action including, but not limited to, the federal Civil Rights Act of 1964, as
amended; the federal Age Discrimination in Employment Act of 1967, as amended
(“ADEA”); the federal American with Disabilities Act of 1990; the California
Fair Employment and Housing Act, as amended; tort law; contract law; wrongful
discharge; discrimination; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing.  However, I am not
releasing any claims which, by law, cannot be released by me, and I am not
releasing the Company from its obligation to indemnify me to the greatest extent
permitted by law, or to provide me with continued coverage under the Company’s



--------------------------------------------------------------------------------

 

directors and officers liability insurance policy to the same extent that it has
provided such coverage to previously departed officers and directors of the
Company.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value which I was already entitled.  I further acknowledge that I
have been advised by this writing, as required by the ADEA, that:  (a) my waiver
and release do not apply to any rights or claims that may arise after the
Effective Date of this Release Agreement; (b) I have the right to consult with
an attorney prior to executing this Release Agreement; (c) I have twenty-one
(21) days (unless, by law, I am required to be given forty-five (45) days) to
consider this Release Agreement (although I may choose to voluntarily execute
this Release Agreement earlier); (d) I have seven (7) days following the
execution of this Release Agreement by the parties to revoke this Release
Agreement; and (e) this Release Agreement shall not be effective until the date
upon which the revocation period has expired, which shall be the eighth day
after this Release Agreement is executed by me.

By:_____________________________________________________

Date:



--------------------------------------------------------------------------------